Citation Nr: 0511927	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for arthritis of the 
shoulders.  

5.  Entitlement to service connection for arthritis of the 
right hip.

6.  Entitlement to service connection for arthritis of the 
left hip

7.  Entitlement to service connection for arthritis of the 
knees.  

8.  Entitlement to an increased evaluation for degenerative 
disc disease and spondylosis of the lumbar spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 1946 
and from January 1951 to September 1952.  He was a member of 
the National Guard from October 1953 until July 1979 and had 
various periods of active duty for training throughout this 
time period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in Montgomery, Alabama, in August 
2004.  

The issues of entitlement to service connection for arthritis 
of the cervical spine, shoulders, hips, and knees, and the 
issue of an increased evaluation for degenerative disc 
disease and spondylosis of the lumbar spine are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.
FINDINGS OF FACT

1.  The veteran's current hearing loss arose out exposure to 
noise during ACDUTRA.

2.  The veteran's current tinnitus arose out exposure to 
noise during ACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d) (2004).

2.  Tinnitus was incurred during ACDUTRA.  38 U.S.C.A. §§ 101 
(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In September 2002, March 2003, and March 2004 VCAA letters, 
the veteran was advised of the information and evidence 
necessary to warrant entitlement to the benefits sought, of 
the types of evidence VA would assist him in obtaining, and 
his own responsibilities with regard to providing or 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The September 2002 VCAA letter was sent to the 
appellant prior to the January 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the VCAA letters implicitly 
notified the veteran of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
veteran was repeatedly advised to identify any additional 
information or evidence, and that VA would assist in 
requesting such evidence.  A reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence that he might have, meeting the 
requirements of 38 C.F.R. § 3.159(b)(1). 

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, in 
service, private, and VA, have been obtained.  The veteran 
was also afforded a VA examination and he appeared at a 
hearing before the undersigned Acting Veterans Law Judge in 
August 2004.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case with respect to the issues of hearing loss 
and tinnitus, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims 
for hearing loss and tinnitus.




Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004). 

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

The Board notes that the Court's holding in Hensley is 
consistent with 38 C.F.R. § 3.303(d) which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d) (2004).

ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.  38 U.S.C.A. § 101(22) (a), (c) (West 2002).

Active military, naval, or air service includes active duty, 
and any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2004).

Analysis

The veteran was found to have 15/15 hearing for the right and 
left ears at the time of an April 1945 examination.  At the 
time of a May 1946 examination the following hearing results 
were reported:  40"/40" watch test, 20/20 coin click, 15/15 
spoken voice, and 15/15 whispered voice.  At the time of a 
September 1952 examination, the veteran was noted to have 
15/15 hearing on whispered voice testing.  At the time of a 
March 1956 examination, the veteran was noted to have 20/20 
hearing on whispered voice testing.  On his March 1956 report 
of medical history, the veteran checked the "no" box when 
asked if he had or had ever had ear trouble.  15/15 hearing 
on whispered voice testing was reported at the time of a July 
1958 examination.  On his July 1958 report of medical 
history, the veteran checked the "no" box when asked if he 
had or had ever had ear trouble.  At the time of a September 
1959 examination, 15/15 hearing was again reported, with the 
veteran indicating that he had not had any ear trouble on his 
report of medical history.   

At the time of a November 1962 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
30
LEFT
10
10
10
-
10

The veteran indicated that he was not having any ear trouble 
on his November 1962 report of medical history. 
At the time of a July 1967 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
-
35
LEFT
30
20
20
-
20

At the time of a June 1968 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
-
65
LEFT
20
15
15
-
15

At the time of an August 1971 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

The veteran indicated that he was not having any ear trouble 
on his August 1971 report of medical history.

At the time of an August 1972 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
-
35
LEFT
15
15
20
-
40

At the time of an October 1974 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
-
85
LEFT
30
30
25
-
30

The veteran was noted to have a profound high frequency 
sensorineural hearing loss on the right with essentially 
normal hearing on the left.  An ENT consultation report also 
noted that the veteran had bilateral tinnitus.  

At the time of a March 1978 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
90
LEFT
50
45
35
35
35

The veteran was noted to have hearing loss in both his right 
and left ear.  

On his March 1978 report of medical history, the veteran 
checked the "yes" box indicating that he had hearing loss.  

At the time of a December 1978 examination, an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
65
90
LEFT
20
15
15
-
20

In March 1979, the veteran was found not to be medically 
qualified for duty as a result of degenerative disc disease 
of the lumbar spine and bilateral hearing loss.  

At the time of his November 2002 VA examination, the veteran 
complained of hearing loss for the past 25 years.  He stated 
that he had difficulty hearing things when there was 
background noise.  He reported a history of military noise 
including small arms fire, mortar, grenades, helicopters, 
track vehicles and tank fire.  He also noted recreational 
noise exposure including lawnmowers, gas powered weed eaters, 
leaf blowers, and power tools.  

The examiner indicated that bilateral tinnitus was present 
and that the onset was insidious.  The veteran reported that 
it began after being exposed to live fire and explosions 
while in the military.  The examiner stated that the cause of 
tinnitus could not be determined but that given the veteran's 
degree of hearing loss and the nature of his reported noise 
exposure, it was at least as likely as not that the tinnitus 
was caused by or exacerbated by noise exposure in the 
military.  

An audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
70
100
LEFT
35
40
55
70
75

Speech recognition testing was 88 percent for both the left 
and right ear.  

Diagnoses of mild to profound sensorineural hearing loss from 
250 to 8000 Hertz in the right ear and mild to severe 
sensorineural hearing loss from 250 to 8000 Hertz in the left 
ear were rendered.  

At his August 2004 hearing, the veteran testified that he was 
exposed to significant noise from weapons firing while in 
infantry training in 1951.  He noted that he was not given 
ear plugs at that time.  The veteran also testified that he 
had ringing in his ears at that time.  He further indicated 
that he had two weeks of active duty each year he was with 
the National Guard.  The veteran stated that he had been 
discharged from the National Guard in 1979 as a result of 
back problems and hearing loss.  He further indicated that he 
served on active duty in 1974 and that his hearing loss was 
first discovered in 1974.  The veteran testified that he 
incurred a hearing loss during a two-week period of active 
duty.  He indicated that he was not exposed to anything 
during his civilian life that could have caused his hearing 
loss.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

While the evidence does not overwhelmingly support the grant 
of service connection for hearing loss and tinnitus, based 
upon the findings of hearing loss at the time of physical 
examinations performed during the period of the veteran's 
National Guard service, the testimony of the veteran at his 
August 2004 hearing concerning the noise exposure that was 
incurred during his period of active duty for training, and 
the November 2002 VA examiner's opinion that it was at least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to his period of military service, it cannot be 
stated that the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss and 
tinnitus.  Therefore, service connection for bilateral 
hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.



REMAND

With regard to the veteran's claim for an increased 
evaluation for degenerative disc disease and spondylosis of 
the lumbar spine, the Board notes that during the course of 
the appeal, the Diagnostic Codes relating to diseases and 
injuries of the spine changed on several occasions. 

The available medical findings do not provide sufficient 
information to properly rate the veteran under the new rating 
criteria.  

With regard to the veteran's claims of service connection for 
degenerative arthritis of the knees, cervical spine, 
shoulders, and left and right hips, the Board notes that the 
veteran is claiming that these disorders are related to his 
service-connected degenerative disc disease of the lumbar 
spine.  Service connection is warranted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Service 
connection can also be granted for a disability that is 
aggravated by a service-connected disability and compensation 
can be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

At the August 2004 hearing, both the veteran and his 
representative requested that this matter be remanded for a 
VA examination, with the examiner being requested to render 
an opinion as to the etiology of any current arthritis of the 
knees, lumbar spine, cervical spine, and shoulders.  

The Board notes that, while the veteran was afforded a VA 
examination in November 2002, the examiner did not render an 
opinion as to the etiology of the veteran's arthritis. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for lumbar spine, cervical spine, knee, 
hip, or shoulder disorders.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's treatment 
reports from all sources whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of treatment.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any current knee, cervical 
spine, hip, and shoulder arthritis.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician for review. 

The examiner should offer the following 
opinions:  Is it at least as likely as 
not (50 percent or more) that any current 
knee, hip, cervical spine, or shoulder 
arthritis, if found, is related to the 
veteran's period of active service?  Is 
it at least as likely as not (50 percent 
or more) that the veteran's service-
connected degenerative disc disease and 
spondylosis of the lumbar spine caused or 
aggravated any current knee, cervical 
spine, hip, or shoulder arthritis? 

The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.  A complete detailed 
rationale is requested for each opinion 
that is rendered.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected degenerative disc disease and 
spondylosis of the lumbar spine under 
both the old and new regulations.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

4.  Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


